DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 02/01/2021.  Claims 1-19 are currently pending.  No claims have been cancelled.  Claims 13-19 have been currently added.  Claims 1, 4, 10, and 12 are currently amended.  Claims 1, 10, and 12 are independent claims.

Rejections - Withdrawn
The previous 35 U.S.C §102 rejection of claims 1-12 over Story is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they moot in view of the new grounds of rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the audio assistance configured to provide in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See paragraph [0171]: the corresponding structure is a processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner Note
The terminology "non-transitory" has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility. 
The positively recited “processor” element of claim 12 has been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wlodkowski et al. (US 2015/0248887 A1; hereafter “Wlodkowski”).

Regarding Claim 1, Wlodkowski teaches an audio assistance method for a control interface of a terminal, (Wlodkowski [0003] [0029] [0030]: screen reader for a user interface [control interface])	
the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by a user, (Wlodkowski [0007] 
the audio assistance method comprising, following a triggering of execution, by the terminal, of a process activating the control interface allowing a user of the terminal to interact with an executed process, (Wlodkowski [0003] [0029]: a user interface is presented/generated in which a user interact with the user interface…NOTE: a user interface [control interface] would clearly be executed in response to a trigger otherwise the user interface would not be generated or presented) 
providing an active control interface with an assistance activation controller allowing the user of the terminal to activate audio assistance adapted to the active control interface, (Wlodkowski [0040] [0056] [0032]: user initiates the screen reader which provides audio; Table 1: user enables voiced guided navigation)
wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller.  (Wlodkowski [0033] [0043] [0056] [0060]: screen reader reads description of a subprocess of selected element)

Regarding Claim 3, Wlodkowski teaches the audio assistance method comprising, following activation of audio assistance, replacing, solely and at least for one selection controller of the active control interface, triggering of execution of a subprocess associated with the selection controller of the active control interface with triggering of audio reproduction of descriptive data relating to the subprocess associated with the selection controller.  (Wlodkowski [0003] [0030] [0032] [0033]: the audio files are played corresponding to the selected user interface element and further providing descriptive data)

Claim 4, Wlodkowski teaches audio assistance method comprising generating an audio assistance interface from a modification solely of the selection controller of the active control interface for the executed process and not for another process.  (Wlodkowski [0005]: As the user navigates through the interface, the device may locate the identification code corresponding to a currently highlighted textual item and provide the audio file corresponding to the identification code; [0034] [0057]: describing only playing the corresponding audio file for the selected interface item for the particular user interface)

Regarding Claim 5, Wlodkowski teaches further comprising generating an audio assistance interface for a control interface for a process is-2-Application No.: 15/489,641Filing Date:April 17, 2017 triggered as soon as at least one of the following events occurs: activation of audio assistance from a control interface for a process, installation of the audio assistance method on the terminal, installation of a process on the terminal, and update of a process on the terminal.  (Wlodkowski [0034] [0056]: upon opening interface 300, an audio file may be played, informing the user of where they are in the interface, and giving instructions for using the interface; [0008] [0050]: the audio files may be provided initially with the interface from the data source)

Regarding Claim 6, Wlodkowski teaches wherein the generating the audio assistance interface comprises storing in the terminal, in association with the process, the generated audio assistance interface, and allowing subsequent activation of the audio assistance for the control interface for the process to trigger an implementation of the audio assistance interface stored in association with the process.  (Wlodkowski [0050] [0053] [0059] [0060] [0065]: describing user preferences and metadata are stored in the device and screen reader reproduces audio files corresponding to the user preferences and metadata)

Regarding Claim 7, Wlodkowski teaches the audio assistance method comprising activating the audio assistance at a command of a user of the terminal triggering reproduction of an audio assistance interface for the process being executed, the audio assistance interface having been generated from a modification solely of a selection controller of the active control interface.  (Wlodkowski [0029] [0030] [0003]: as the user navigates through the interface 300, and selects different textual items, the user's device receives the corresponding audio file and play its audio for the user to hear)

Regarding Claim 8, Wlodkowski teaches the audio assistance method comprising activation of the audio assistance at a command of a user of the terminal triggering reproduction of an audio assistance interface superposed on a reproduced active control interface, the audio assistance interface having been generated from a modification solely of a selection controller of the active control interface.   (Wlodkowski [0032] [0034] [0008] [0054] [0056]: describing the user is able to access or navigate to subsequent screens [reproduced active control interface] and still activate the audio file from the screen reader on the new screens in response to selecting a presented interface element)

Regarding Claim 9, Wlodkowski teaches wherein the control interface is at least one of a visual interface and a graphical interface.  (Wlodkowski [0003] [0029]: visual and/or graphical interface; Figs. 3A-E)

Regarding Claim 10, Wlodkowski teaches a processing method configured to be executed by a terminal comprising a processor, (Wlodkowski [0026]: processor)
the processing method comprising: activating a control interface of a terminal to allow a user of the terminal to interact with an executed processing method; and following a triggering of execution of the processing method by the terminal, providing the control interface with an activation controller for audio assistance allowing the user of the terminal to activate audio assistance adapted to the control interface, (Wlodkowski [0003] [0029]: a user interface is presented/generated in which a user interact with the user interface…NOTE: a user interface [control interface] would clearly be executed in response to a trigger otherwise the user interface would not be generated or presented; [0040] [0056] [0032]: user initiates the screen reader which provides audio; Table 1: user enables voiced guided navigation) 
the audio assistance reproducing an audio element associated with a selection controller of -3-Application No.: 15/489,641Filing Date:April 17, 2017the control interface when the selection controller has been selected by the user, (Wlodkowski [0007] [0030]: audio file is played in response to an interface element [selection controller] in the user interface being selected by a user)
wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller. (Wlodkowski [0033] [0043] [0056] [0060]: screen reader reads description of a subprocess of selected element)

Regarding Claim 11, Wlodkowski teaches a non-transitory computer-readable medium comprising program code instructions stored thereon for executing the steps of the audio assistance method according to Claim 1 when the program code instructions are executed by a processor.  (Wlodkowski [0026]-[0028])

Regarding Claim 12, Wlodkowski teaches a computer terminal comprising: a processor configured to execute at least one process; (Wlodkowski [0026] [0028]: processor)
at least one control interface for one of the at least one process; (Wlodkowski [0003] [0029]: user interface) and 
an audio assistant for a control interface, (Wlodkowski [0003] [0029] [0030]: screen reader)
the audio assistant configured to provide, following a triggering of execution, by the terminal, of a process activating an active control interface allowing a user of the terminal to interact with an executed process, the active control interface with an assistance activation controller allowing the user of the terminal to activate audio assistance adapted to the active control interface, (Wlodkowski [0003] [0029]: a user interface is presented/generated in which a user interact with the user interface…NOTE: a user interface [control interface] would clearly be executed in response to a trigger otherwise the user interface would not be generated or presented; [0040] [0056] [0032]: user initiates the screen reader which provides audio; Table 1: user enables voiced guided navigation)
the audio assistance reproducing an audio element associated with a selection controller of the control interface when the selection controller has been selected by the user, (Wlodkowski [0007] [0030]: audio file is played in response to an interface element [selection controller] in the user interface being selected by a user)
wherein the activated audio assistance triggers audio reproduction of a descriptor of a subprocess associated with the selection controller.  (Wlodkowski [0033] [0043] [0056] [0060]: screen reader reads description of a subprocess of selected element)

Regarding Claim 13, Wlodkowski teaches wherein the audio reproduction of the descriptor comprises a vocalization of the descriptor.  (Wlodkowski [0003] [0004]: voice announcement; [0030] [0032] [0033]: describing audio file includes vocalization)

Regarding Claim 14, Wlodkowski teaches wherein the audio reproduction of the descriptor comprises a sound associated with the subprocess. (Wlodkowski [0004]; Table 3 (page 7): audio tone sounds and voice out the text for the button with focus)   

Regarding Claim 15, Wlodkowski teaches wherein the audio reproduction is of the descriptor of the subprocess associated with the selection controller and is not for sequential listening to descriptive data from other selection controllers of the control interface.  (Wlodkowski [0030] [0056]  [0072]: describing that the playback of the audio file is for a selected interface element and not a sequential listening…NOTE: a user can make a selection of various interface elements in the user interface rather than having to sequentially listen to everything presented on the user interface)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wlodkowski in view of Bradley et al. (US 2017/0269816 A1; hereafter “Bradley”).

Claim 2, Wlodkowski does teach “user may also activate/deactivate the voice announcements as desired” [0073].  However, Wlodkowski may not explicitly teach every aspect of the audio assistance method comprising, following activation of audio assistance of an active control interface for a process executed by the terminal, providing an active interface for the executed process with an assistance deactivation controller allowing the user of the terminal to deactivate the audio assistance of the control interface for the executed process.  
Bradley teaches the audio assistance method comprising, following activation of audio assistance of an active control interface for a process executed by the terminal, providing an active interface for the executed process with an assistance deactivation controller allowing the user of the terminal to deactivate the audio assistance of the control interface for the executed process. (Bradley [0051] [0052] [0008]: providing an icon a user can toggle the active interface between an activated state and deactivated state)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide an assistance deactivation controller allowing the user of the terminal to deactivate the audio assistance as taught by Bradley for the benefit of the audio assistance for a user interface as taught by Wlodkowski, with a reasonable expectation of success, in order to remind the user that the audio assistance for the active interface is activated and that it can be deactivated which allows the user to switch between activated and deactivated states. In addition, references (Wlodkowski and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 16, Wlodkowski may not explicitly teach every aspect of wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface.  
However, Bradley teaches wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface. (Bradley [0034] [0051] [0052]: icon located in the corner of the control interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to selecting an area or button in a corner of the control interface for activating/deactivating the audio assistance as taught by Bradley for the benefit of the audio assistance for a user interface as taught by Wlodkowski, with a reasonable expectation of success, for visibility purposes which allows the user to quickly switch between an activated and deactivated states of audio assistance. In addition, references (Wlodkowski and Bradley) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 19, Wlodkowski may not explicitly teach every aspect of wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface.
However, Bradley teaches wherein activating and deactivating the audio assistance includes selecting an area or button in a corner of the control interface. (Bradley [0034] [0051] [0052]: icon located in the corner of the control interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to select an area or button in a corner of the control interface for activating/deactivating the audio assistance as described by Bradley for the benefit of the audio .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wlodkowski in view of Mesguich Havilio (US 2014/0331175 A1; hereafter “Mesguich Havilio”)

Regarding Claim 17, Wlodkowski may not explicitly teach every aspect of wherein the sound associated with subprocess includes at least one of a sound of a coin rattling for a payment, crumpling of paper for a deletion, and a clink for a creation. 
However, Mesguich Havilio teaches wherein the sound associated with subprocess includes at least one of a sound of a coin rattling for a payment, crumpling of paper for a deletion, and a clink for a creation. (Mesguich Havilio [0012]: crumpling paper sound animation for deletion)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the sound associated with a subprocess includes a sound of crumpling of paper for a deletion as described by Mesguich Havilio for the benefit of the audio assistance for a user interface as taught by Wlodkowski, with a reasonable expectation of success, because Mesguich Havilio teaches “[s]uch animations and sound effects provide clarity to the function being performed or otherwise enhance the user experience” [0029]. Moreover, Wlodkowski teaches using a sound associated with a subprocess [0004] [Table 3], thus, simply substituting one sound for another would be obvious to one of ordinary skill in the art.  In addition, references (Wlodkowski and Mesguich Havilio) teach features that are directed to analogous art and they are directed to the same field of endeavor, .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wlodkowski in view of Katsuranis (US 9,836,192 B2; hereafter “Katsuranis”).

Regarding Claim 18, Wlodkowski may not explicitly teach every aspect of additionally comprising an audio assistance interface superposed on a current window of the control interface allowing the user audio exploration of various elements of the current window of the control interface.  
However, Katsuranis teaches additionally comprising an audio assistance interface superposed on a current window of the control interface allowing the user audio exploration of various elements of the current window of the control interface.  (Katsuranis column 10 lines 10-30, 45-52, 65 to column 7 line 2: overlay an audio assistive interface with markers on a current window; column 7 lines 5-18, 40-47: the markers are used by a screen reader in response to a user placing his/her finger over the screen and are treated just like known elements)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the audio assistance interface superposed on a current window of the control interface as described by Katsuranis for the benefit of the audio assistance for a user interface as taught by Wlodkowski, with a reasonable expectation of success, in order to enhance user interaction with a user interface (Katsuranis column 8 lines 42-45; column 9 lines 18-22]. In addition, references (Wlodkowski and Katsuranis) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, audio assistive technology. This close relation between both of the references highly suggests a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents 
Raman
US 6,289,312 B1 – Directed to enabling an application program to interact aurally with a user [Abstract]



US Patent Application Publications
Barrell et al.
US 2013/0073949 A1 – Directed to an assistive system server that communicates with a web user's browser to overlay a modified version of a webpage [0012]
Dillon, Jr. et al.
US 2017/0123498 A1 – Directed to sound feedback such as “cha-ching” for a payment/transaction [0058]
Fleizach
US 2012/0046947 A1 – Directed to an enhanced reading mode, a page of the digital media item can be read line by line by the user manually touching each line. The next line is not read aloud until the user touches the next line. This allows the user to manually select the line to be read aloud and thus control the pace of his or her reading [0024]
Gallo et al.
US 2014/0380149 A1 – Directed Screen Reader with Customizable Web Page Output [Abstract]
Lee et al.
US 2013/0314341 A1 – Directed to sound feedback such as paper crumbling for deletion [0036]
Lehota et al.
US 2010/0205523 A1 – Directed to a web widget for enabling accessibility for a web application [Abstract]
Molesky et al.
US 2017/0344339 A1 – Directed to providing audio feedback to a software user when scrolling, panning, or zooming a content area [Abstract]
Reader
US 2015/0348003 A1 – Directed to sound feedback such as “coins dropping into a jar” [0104]

US 2007/0211071 A1 – Directed to a screen reader [Abstract] [Fig. 4]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        May 15, 2021